Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 1 of 9
Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 2 of 9
Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 3 of 9
Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 4 of 9
Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 5 of 9
Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 6 of 9
Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 7 of 9
Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 8 of 9
Case 8:20-bk-13014-MW   Doc 194 Filed 08/17/21 Entered 08/17/21 11:43:34   Desc
                         Main Document    Page 9 of 9
